Case: 13-60529      Document: 00512645572         Page: 1    Date Filed: 05/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-60529
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         May 29, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

RANSEL KEITH PRYOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:12-CR-19-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ransel Keith Pryor appeals his guilty plea conviction and 188-month
sentence for possessing with intent to distribute more than five kilograms of
cocaine hydrochloride. In his plea agreement, Pryor waived the right to appeal
his conviction and sentence on any ground whatsoever.
       Although it moves for dismissal on the basis that the appeal is barred by
the appeal waiver, the Government disputes Pryor’s contention that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60529     Document: 00512645572     Page: 2   Date Filed: 05/29/2014


                                     No. 13-60529

district court abused its discretion by not allowing Pryor to withdraw his guilty
plea. We agree with the Government that this claim, assuming it survived the
appeal waiver, is unavailing. Because the district court accepted his plea at
rearraignment, Pryor had no absolute right to withdraw it. See FED. R. CRIM.
P. 11(d)(1); compare United States v. Arami, 536 F.3d 479, 483 (5th Cir. 2008).
However, a district court may permit withdrawal before sentencing if the
defendant presents a “fair and just reason.” FED. R. CRIM. P. 11(d)(2)(B). When
deciding whether the defendant has met this standard, we consider whether
(a) the defendant asserted his innocence, (b) withdrawal would cause the
Government to suffer prejudice, (c) the defendant delayed in filing the motion,
(d) withdrawal would substantially inconvenience the court, (e) close
assistance of counsel was available, (f) the original plea was knowing and
voluntary, and (g) withdrawal would waste judicial resources. United States
v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).
      Pryor does not address the last of the Carr factors, that is, whether
allowing him to withdraw his plea would have wasted judicial resources. With
regard to each of the other six factors, each of Pryor’s assertions is conclusory,
and not one of those assertions is supported by a record citation as required.
See FED. R. APP. P. 28(a)(8)(A). Arguments must be briefed adequately. United
States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006). Conclusory arguments are
deemed inadequately briefed and abandoned. United States v. Cothran, 302
F.3d 279, 286 n.7 (5th Cir. 2002). A counseled brief is not entitled to liberal
construction. Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986). Moreover,
the record belies the contention that Pryor had not been advised of the possible
severity of the sentence and that his plea was therefore involuntary and
unknowing because his consent to it was vitiated by error. See United States
v. Cantu, 185 F.3d 298, 304 (5th Cir. 1999).



                                        2
    Case: 13-60529    Document: 00512645572     Page: 3   Date Filed: 05/29/2014


                                    No. 13-60529

      Additionally, Pryor’s challenge to the sentence is barred by the plea and
the appeal waiver contained in the plea agreement. See United States v.
Baymon, 312 F.3d 725, 729 (5th Cir. 2002). Pryor does not suggest that the
waiver is invalid for reasons pertaining to it alone rather than to the plea as a
whole. See United States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992).
Pryor’s waiver of the right to challenge the sentence was without exception.
      The Government’s motion to dismiss is GRANTED, and the appeal is
DISMISSED.




                                       3